Title: From Thomas Jefferson to John Wayles Baker, 19 January 1821
From: Jefferson, Thomas
To: Baker, John Wayles


Dear Wayles
Monticello
Jan. 19. 21.
Yours of Dec. 8. came safely to hand and I was glad to learn you were seated at Columbia. that institution will have sustained a great loss in mr Elliot; but I still think you will be better there than any where else that I know of with respect to your pursuits I cannot advise them with precision; because I do not know whether you are so far advanced in classic science as that you may withdraw from that school. I may say however in general that the object of the first importance you have to acquire is the French language, and the 2d Mathematics, Astronomy and natural philosophy. I do not know how far the rules of your college will permit you to divide your time among the classes which teach these particular articles; but it is so much the right of the parent, and not of the faculty, to say what the student shall learn & what he shall not, that I presume the rules of your college say the same thing. you know my difficulty of writing, and will therefore accept here the assurances of my affectionate attachmentTh: Jefferson